Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In re: Eddie Kevin Coleman                                 Original Mandamus Proceeding

No. 06-13-00038-CV                                   Memorandum Opinion delivered by Justice
                                                     Moseley, Chief Justice Morriss and Justice
                                                     Carter participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the
relief sought. Therefore, we deny the petition.


                                                     RENDERED MAY 1, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk